
	

113 S2489 IS: American Jobs for American Infrastructure Act
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2489
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to  ensure that sufficient funding is made available for
			 the Highway Trust Fund, and for other purposes.
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  American Jobs for American Infrastructure Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Highway Trust Fund
					Sec. 101. Ensuring sufficient funding for the Highway Trust Fund.
					Sec. 102. Sense of Congress regarding the Surface Transportation reauthorization.
					TITLE II—Water infrastructure
					Sec. 201. Reclamation Water Infrastructure Fund.
					Sec. 202. Sense of Congress regarding direction of Secretary of the Interior.
					TITLE III—Energy infrastructure
					Sec. 301. Energy Upgrade and Retrofit Infrastructure Fund.
					Sec. 302. Sense of Congress regarding direction of Secretary of Energy.
					TITLE IV—Taxation of foreign income
					Sec. 401. Allocation of expenses and taxes on basis of repatriation of foreign income.
					Sec. 402. Modifications to rules relating to inverted corporations.
					TITLE V—Deficit Reduction
					Sec. 501. Deficit reduction.
				IHighway Trust Fund101.Ensuring sufficient funding for the Highway Trust Fund(a)In generalSection 9503(f) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (5) as
			 paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:(5)Ensuring adequate balances in Highway Account and Mass Transit AccountFor the period of fiscal years 2014 through 2018, out of money in the Treasury not otherwise
			 appropriated, there are hereby appropriated—(A)in the case of the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund,
			 such amounts as are determined by the Secretary to be necessary to ensure
			 that the balance of such account is not less than $4,000,000,000 for any
			 quarter during such period, and(B)in the case of the Mass Transit Account in the Highway Trust Fund, such amounts as are determined
			 by the Secretary to be necessary to ensure that the balance of such
			 account is not less than $1,000,000,000 for any quarter during such
			 period..(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.102.Sense of Congress regarding the Surface Transportation
			 reauthorizationIt is the sense of Congress that Congress should provide annual inflation increases for the
			 Federal Lands Access Program, the Federal Lands Transportation Program,
			 and the Tribal Transportation Program in the next Surface Transportation
			 reauthorization.IIWater infrastructure201.Reclamation Water Infrastructure Fund(a)Establishment
		of FundThere is established in the Treasury a fund to be known as the Reclamation Water Infrastructure Fund (referred to in this section
		as the Fund), to be administered by the Secretary of the Interior, to be available without fiscal year
		limitation and not subject to
		appropriation, for use in accordance with subsection (e).(b)DepositsFor the period of fiscal years 2015 through 2036, the Secretary of the Treasury shall
			 deposit in the Fund—(1)of the revenues that
			 would otherwise be deposited for each fiscal year in the reclamation fund
			 established by the first section of the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093),  $150,000,000; and(2)out of
			 amounts in the Treasury not otherwise obligated, $6,500,000,000.(c)Investment(1)In generalThe Secretary of the Treasury shall invest such portion of the Fund as
			 is not, in the judgment of the Secretary, required to meet current
			 withdrawals.(2)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the
			 Fund shall be credited to, and
			 form a part of, the Fund.(d)ProhibitionAmounts
		in the Fund may not be made available for any purpose other than a purpose
		described in subsection (e).(e)Use of fundsThe Secretary of the Interior may use amounts in the Fund for the following
			 purposes:(1)Rural water projectsTo complete construction (but not including operation or maintenance) of rural water projects—(A)that were authorized to be carried out by the Secretary on or before the date of enactment of this
			 Act; or(B)for which—(i)pursuant to section 106(e) of the Rural Water Supply Act of 2006 (43 U.S.C. 2405(e)), a feasibility
			 study has been submitted to the Secretary by not later than December 31,
			 2015; and(ii)an Act enacted after the date of enactment of this Act authorizes construction.(2)Deferred maintenance of Indian irrigation projectsTo address deferred maintenance needs of Indian irrigation projects (including maintenance, repair,
			 and replacement activities for any structures, facilities, equipment, or
			 vehicles used in connection with the operation of those projects) that, on
			 the date of enactment of this Act—(A)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order
			 13327 (40 U.S.C. 121 note; relating to Federal real property asset
			 management);(B)are managed by the Bureau of Indian Affairs (including projects managed under contracts or compacts
			 pursuant to the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450 et seq.)); and(C)have deferred maintenance documented by the Bureau of Indian Affairs.(3)Indian reserved water rights settlementsTo provide amounts to complete construction, planning, and design of any project, or to implement
			 any provision of Federal law, that—(A)settles or otherwise resolves, in whole or in part, litigation involving the United States and the
			 rights of one or more federally recognized Indian tribes to access, use,
			 or manage water resources; or(B)implements an agreement approved by Congress pursuant to which one or more federally recognized
			 Indian
			 tribes agree to some limitation on the exercise of rights or claims to
			 access, use, or manage water resources.(f)Annual
		reports
					(1)In
		generalNot later than 60 days after the end of each fiscal year
		beginning with fiscal year 2015, the
		Secretary of the Interior shall submit to the
		Committee on Appropriations of the House of Representatives,
		the Committee on Appropriations of the Senate, and authorizing
		committees a report on the operation of the Fund during the
		fiscal year.
					(2)ContentsEach
		report shall include, for the fiscal year covered by the report, the
		following:
						(A)A
		statement of the amounts deposited into the Fund.
						(B)A
		description of the expenditures made from the Fund for the fiscal year,
		including the purpose of the expenditures.
						(C)Recommendations
		for additional authorities to fulfill the purpose of the Fund.
						(D)A
		statement of the balance remaining in the Fund at the end of the fiscal
		year.202.Sense of Congress regarding direction of Secretary of the InteriorIt is the sense of Congress that Congress should provide direction to the Secretary of the
			 Interior with respect to expenditures under this title, including—(1)requirements under the annual budget submission of the President;(2)annual
			 reporting requirements describing final allocations;(3)programmatic goals to
			 carry out this title; and(4)funding prioritization criteria to serve as a
			 methodology for distributing funds.IIIEnergy infrastructure301.Energy Upgrade and Retrofit Infrastructure Fund(a)Establishment
		of FundThere is established in the Treasury a fund to be known as the Energy Upgrade and Retrofit Infrastructure Fund (referred to in this section
		as the Fund), to be administered by the Secretary of Energy, to be available without fiscal year
		limitation and not subject to
		appropriation, for use in accordance with subsection (e).(b)DepositsFor the period of fiscal years 2015 through 2034, the Secretary of the Treasury shall
			 deposit in the Fund, out of
			 amounts in the Treasury not otherwise obligated, $8,000,000,000.(c)Investment(1)In generalThe Secretary of the Treasury shall invest such portion of the Fund as
			 is not, in the judgment of the Secretary, required to meet current
			 withdrawals.(2)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the
			 Fund shall be credited to, and
			 form a part of, the Fund.(d)ProhibitionAmounts
		in the Fund may not be made available for any purpose other than a purpose
		described in subsection (e).(e)Use of funds(1)In generalOf amounts in the Fund, the Secretary of Energy may use, in
			 accordance with this title, such sums as are necessary to provide
			 grants, loans, loan guarantees, or other credit financing instruments,
			 including any such instruments under the Energy Policy Act of 2005 (42
			 U.S.C.
		15801 et seq.),
			 to support novel and innovative technologies that—(A)capture or prevent carbon dioxide emissions from carbon-based fuels;(B)enable the beneficial use of carbon dioxide and other greenhouse gases;(C)enable the long-term storage of carbon dioxide;(D)reduce net carbon emissions from the fleet of electric generation units in a State or region of the
			 bulk electric system; or(E)construct, upgrade, or retrofit electric transmission property that serves the public interest by
			 facilitating the deployment of low-carbon energy sources while ensuring
			 reliability and reducing congestion.(2)PrioritizationIn carrying out paragraph (1), the Secretary of Energy shall give priority to projects that upgrade
			 or
			 retrofit existing infrastructure for the generation and transmission of
			 electric power.(3)Commercial-scale coal technology(A)ExpenditureNot less than 60 percent of amounts expended under this subsection shall be for commercial-scale,
			 coal-fired electric generation units—(i)designed to generate and sell electric power directly to consumers or for resale; and(ii)with a carbon dioxide capture and storage system having a useful life of not fewer than 15 years.(B)Eligible projectsEligible projects under this paragraph include projects for—(i)the construction of new coal-fired electric generation units;(ii)the retrofitting of existing coal-fired electric generation units; or(iii)the construction of carbon dioxide transmission pipelines to transport carbon dioxide from carbon
			 capture and sequestration facilities to—(I)sequestration sites; or(II)sites at which the carbon dioxide will be used for hydrocarbon recovery.(f)Annual
		reports
					(1)In
		generalNot later than 60 days after the end of each fiscal year
		beginning with fiscal year 2015, the
		Secretary of Energy shall submit to the
		Committee on Appropriations of the House of Representatives,
		the Committee on Appropriations of the Senate, and authorizing
		committees a report on the operation of the Fund during the
		fiscal year.
					(2)ContentsEach
		report shall include, for the fiscal year covered by the report, the
		following:
						(A)A
		statement of the amounts deposited into the Fund.
						(B)A
		description of the expenditures made from the Fund for the fiscal year,
		including the purpose of the expenditures.
						(C)Recommendations
		for additional authorities to fulfill the purpose of the Fund.
						(D)A
		statement of the balance remaining in the Fund at the end of the fiscal
		year.302.Sense of Congress regarding direction of Secretary of EnergyIt is the sense of Congress that Congress should provide direction to the Secretary of Energy
			 with respect to effects of expenditures under this title on other
			 applicable Federal programs and laws, including—(1)provisions of the Internal Revenue Code of 1986
			 that affect electric power generation and transmission;(2)existing standards
			 with respect to the percentage of carbon dioxide required to be captured
			 and stored by projects that receive Federal funds; and(3)liability standards
			 with respect to the long-term storage of carbon dioxide.IVTaxation of foreign income401.Allocation of
			 expenses and taxes on basis of repatriation of foreign income(a)In
			 generalPart III of subchapter N of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after subpart G the following
			 new
			 subpart:
					
						HSpecial Rules for
				Allocation of Foreign-Related Deductions
							
								Sec. 975. Deductions allocated to deferred foreign income may
				  not offset United States source income.
							
							975.Deductions
				allocated to deferred foreign income may not offset United States
			 source
				income
								(a)Current year
				deductionsFor purposes of
				this chapter, foreign-related deductions for any taxable year—
									(1)shall be taken
				into account for such taxable year only to the extent that such
			 deductions are
				allocable to currently-taxed foreign income, and
									(2)to the extent not
				so allowed, shall be taken into account in subsequent taxable years
			 as provided
				in subsection (b).
									Foreign-related deductions shall be
				allocated to currently-taxed foreign income in the same proportion
			 which
				currently-taxed foreign income bears to the sum of currently-taxed
			 foreign
				income and deferred foreign income.(b)Deductions
				related to repatriated deferred foreign income
									(1)In
				generalIf there is repatriated foreign income for a taxable
				year, the portion of the previously deferred deductions allocated
			 to the
				repatriated foreign income shall be taken into account for the
			 taxable year as
				a deduction allocated to income from sources outside the United
			 States. Any
				such amount shall not be included in foreign-related deductions for
			 purposes of
				applying subsection (a) to such taxable year.
									(2)Portion of
				previously deferred deductionsFor purposes of paragraph (1), the
				portion of the previously deferred deductions allocated to
			 repatriated foreign
				income is—
										(A)the amount which
				bears the same proportion to such deductions, as
										(B)the repatriated
				income bears to the previously deferred foreign income.
										(c)Definitions and
				special ruleFor purposes of
				this section—
									(1)Foreign-related
				deductionsThe term foreign-related deductions means
				the total amount of deductions and expenses which would be
			 allocated or
				apportioned to gross income from sources without the United States
			 for the
				taxable year if both the currently-taxed foreign income and
			 deferred foreign
				income were taken into account.
									(2)Currently-taxed
				foreign incomeThe term currently-taxed foreign
				income means the amount of gross income from sources without the United
				States for the taxable year (determined without regard to
			 repatriated foreign
				income for such year).
									(3)Deferred foreign
				incomeThe term deferred foreign income means the
				excess of—
										(A)the amount that would be includible in
				gross income under subpart F of this part for the taxable year if—
											(i)all controlled
				foreign corporations were treated as one controlled foreign
			 corporation,
				and
											(ii)all earnings and
				profits of all controlled foreign corporations were subpart F
			 income (as
				defined in section 952), over
											(B)the sum of—
											(i)all dividends
				received during the taxable year from controlled foreign
			 corporations,
				plus
											(ii)amounts includible
				in gross income under section 951(a).
											(4)Previously
				deferred foreign incomeThe
				term previously deferred foreign income means the aggregate amount
				of deferred foreign income for all prior taxable years to which
			 this part
				applies, determined as of the beginning of the taxable year,
			 reduced by the
				repatriated foreign income for all such prior taxable years.
									(5)Repatriated
				foreign incomeThe term repatriated foreign income
				means the amount included in gross income on account of
			 distributions out of
				previously deferred foreign income.
									(6)Previously
				deferred deductionsThe term
				previously deferred deductions means the aggregate amount of
				foreign-related deductions not taken into account under subsection
			 (a) for all
				prior taxable years (determined as of the beginning of the taxable
			 year),
				reduced by any amounts taken into account under subsection (b) for
			 such prior
				taxable years.
									(7)Treatment of
				certain foreign taxes
										(A)Paid by
				controlled foreign corporationSection 78 shall not apply for purposes of
				determining currently-taxed foreign income and deferred foreign
			 income.
										(B)Paid by
				taxpayerFor purposes of determining currently-taxed foreign
				income, gross income from sources without the United States shall
			 be reduced by
				the aggregate amount of taxes described in the applicable paragraph
			 of section
				901(b) which are paid by the taxpayer (without regard to sections
			 902 and 960)
				during the taxable year.
										(d)Application of
				sectionThis section—
									(1)shall be applied
				before subpart A, and
									(2)shall be applied
				separately with respect to the categories of income specified in
			 section
				904(d)(1).
									.(b)Clerical
			 amendmentThe table of subparts for part III of subpart N of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 subpart G the following new item:
					
						
							Subpart H. Special Rules for Allocation of Foreign-Related
				Deductions
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.402.
				Modifications to rules relating to inverted corporations
				(a)In generalSubsection (b) of section 7874 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(b)Inverted corporations treated as domestic corporations
							(1)In generalNotwithstanding section 7701(a)(4), a foreign corporation shall be treated for purposes of this
			 title as a domestic corporation if—
								(A)such corporation would be a surrogate foreign corporation if subsection (a)(2) were applied by
			 substituting 80 percent for 60 percent, or
								(B)such corporation is an inverted domestic corporation.
								(2)Inverted domestic corporationFor purposes of this subsection, a foreign corporation shall be treated as an inverted domestic
			 corporation if, pursuant to a plan (or a series of related transactions)—
								(A)the entity completes after May 8, 2014, the direct or indirect acquisition of—
									(i)substantially all of the properties held directly or indirectly by a domestic corporation, or
									(ii)substantially all of the assets of, or substantially all of the properties constituting a trade or
			 business of, a domestic partnership, and
									(B)after the acquisition, either—
									(i)more than 50 percent of the stock (by vote or value) of the entity is held—
										(I)in the case of an acquisition with respect to a domestic corporation, by former shareholders of the
			 domestic corporation by reason of holding stock in the domestic
			 corporation, or
										(II)in the case of an acquisition with respect to a domestic partnership, by former partners of the
			 domestic partnership by reason of holding a capital or profits interest in
			 the domestic partnership, or
										(ii)the management and control of the expanded affiliated group which includes the entity occurs,
			 directly or indirectly, primarily within the United States, and such
			 expanded affiliated group has significant domestic business activities.
									(3)Exception for corporations with substantial business activities in foreign country of organizationA foreign corporation described in paragraph (2) shall not be treated as an inverted domestic
			 corporation if after the acquisition the expanded affiliated group which
			 includes the entity has substantial business activities in the foreign
			 country in which or under the law of which the entity is created or
			 organized when compared to the total business activities of such expanded
			 affiliated group. For purposes of subsection (a)(2)(B)(iii) and the
			 preceding sentence, the term substantial business activities shall have the meaning given such term under regulations in effect on May 8, 2014, except that the
			 Secretary may issue regulations increasing the threshold percent in any of
			 the tests under such regulations for determining if business activities
			 constitute substantial business activities for purposes of this paragraph.
							(4)Management and controlFor purposes of paragraph (2)(B)(ii)—
								(A)In generalThe Secretary shall prescribe regulations for purposes of determining cases in which the management
			 and control of an expanded affiliated group is to be treated as occurring,
			 directly or indirectly, primarily within the United States. The
			 regulations prescribed under the preceding sentence shall apply to periods
			 after May 8, 2014.
								(B)Executive officers and senior managementSuch regulations shall provide that the management and control of an expanded affiliated group
			 shall be treated as occurring, directly or indirectly, primarily within
			 the United States if substantially all of the executive officers and
			 senior management of the expanded affiliated group who exercise day-to-day
			 responsibility for making decisions involving strategic, financial, and
			 operational policies of the expanded affiliated group are based or
			 primarily located within the United States. Individuals who in fact
			 exercise such day-to-day responsibilities shall be treated as executive
			 officers and senior management regardless of their title.
								(5)Significant domestic business activitiesFor purposes of paragraph (2)(B)(ii), an expanded affiliated group has significant domestic
			 business activities if at least 25 percent of—
								(A)the employees of the group are based in the United States,
								(B)the employee compensation incurred by the group is incurred with respect to employees based in the
			 United States,
								(C)the assets of the group are located in the United States, or
								(D)the income of the group is derived in the United States,determined in the same manner as such determinations are made for purposes of determining
			 substantial business activities under regulations referred to in paragraph
			 (3) as in effect on May 8, 2014, but applied by treating all references in
			 such regulations to foreign country and relevant foreign country as references to the United States. The Secretary may issue regulations decreasing the threshold percent in any of the tests under
			 such regulations for determining if business activities constitute
			 significant domestic business activities for purposes of this paragraph..(b)Conforming amendments
					(1)Clause (i) of section 7874(a)(2)(B) of such Code is amended by striking after March 4, 2003, and inserting after March 4, 2003, and before May 9, 2014,.
					(2)Subsection (c) of section 7874 of such Code is amended—
						(A)in paragraph (2)—
							(i)by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and
							(ii)by inserting or (b)(2)(A) after (a)(2)(B)(i) in subparagraph (B),
							(B)in paragraph (3), by inserting or (b)(2)(B)(i), as the case may be, after (a)(2)(B)(ii),
						(C)in paragraph (5), by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and
						(D)in paragraph (6), by inserting or inverted domestic corporation, as the case may be, after surrogate foreign corporation.
						(c)Effective dateThe amendments made by this section shall apply to taxable years ending after May 8, 2014.VDeficit Reduction501.Deficit reductionFor purposes of the amount of any increase in revenue to the Treasury by reason of the provisions
			 of this Act and the amendments made by this Act, $1,000,000,000 of such
			 amount shall be, at such times and in such manner as determined
			 appropriate by the Secretary of the Treasury (or the Secretary's
			 delegate), deposited and credited as general revenue of the Treasury for
			 the purposes of deficit reduction and shall not be available for
			 obligation.
